Exhibit 10.44.1

November 19, 2003

Mr. Raymond A. Link
Vice President — Finance
Chief Financial Officer
TriQuint Semiconductor Inc.
[address]

Dear Ray:

This letter agreement (“Agreement”) is to confirm our understanding regarding
your position as Vice President of Finance and Administration, Secretary and
Chief Financial Officer of TriQuint Semiconductor, Inc., (“TriQuint” or “the
Company”).

1. Employment

The Company hereby agrees to employ Raymond A. Link (“Employee”) and Employee
hereby accepts such employment subject to the terms and conditions of this
Agreement. The parties agree that the Employee’s employment with the Company
will be “at-will” employment and may be terminated at any time with or without
cause or notice, subject to the right of the Employee to recover damages as set
forth in Section 8 hereof. Employee understands and agrees that neither his job
performance nor promotions, commendations, verbal commitments, bonuses or the
like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company.

2. Full Time, Reporting, Position

Employee shall exert his best efforts and devote substantially all of his
working time and attention to the affairs of the Company. Employee shall report
to the President and CEO. The Employee shall serve in a management position with
duties and authority as determined by the President and CEO.

3. Term

The term of this Agreement shall run from the date hereof, through December 31,
2008, but Employee may terminate his employment at any time.

4. Base Compensation

An annual rate of pay of $225,750 per year shall be paid in accordance with
TriQuint’s procedures and subject to annual upward adjustment based on merit and
other factors in accordance with TriQuint’s policies and procedures. The
Employee will retain his ESOP benefits and medical benefits as if he were a
Sawtek employee. The Employee shall be entitled to all insurance and all other
benefits offered to employees of TriQuint, including 401(k), ESPP, PTO and
holiday pay.

5. Bonus and Benefits

The Employee is eligible to receive an annual target bonus of up to 45% of his
base compensation in compliance with the corporate wide bonus plan. The bonus is
not guaranteed and may be zero if Employee and the Company do not achieve the
performance goals for the year. The amount of bonus that you earn for any given
year and the payment schedule will be in compliance with the then current plan.
In the event of your termination, bonus payout, if any, shall be in accordance
with the then current plan.

 


--------------------------------------------------------------------------------


6. Reimbursement of Expenses

Employee may incur reasonable expenses during the course of performing the
duties assigned to Employee, including expenses for entertainment, lodging,
meals, travel, postage, professional dues, automobile mileage at the Company’s
approved reimbursement rate and similar items. The Company will reimburse
Employee for all such expenses upon Employee’s periodic presentation of an
itemized account of such expenditures in accordance with Company’s reimbursement
policies and procedures.

7. Termination of Employment

The employment of the Employee may be terminated only as follows:

(a)   Resignation with Cause.   Employee may terminate his employment for “good
reason” by virtue of a material breach of this Agreement by the Company after
giving the Company written notice of such breach and affording the Company the
opportunity to cure such breach within sixty (60) days following the Company’s
receipt of written notice. The company may at its discretion, during the 60 day
period, review the Reasons for Termination and may reverse the conduct which
gave rise to Good Reason, thereby reversing the Resignation with Cause. To be
effective as Resignation with Cause, the employee’s resignation must be tendered
within thirty days of the expiration of that 60 day period. A resignation of
your employment for any other reason or under any other circumstances shall be a
“Resignation Without Good Reason.”

(b)   Termination for Cause by the Company.   The term “Termination for Cause”
shall mean a termination of your employment by the Company for any of the
following reasons: i) intentional failure to perform assigned duties, ii)
personal dishonesty, iii) incompetence, iv) willful misconduct, v) any breach of
fiduciary duty involving personal profit, vi) willful violation of any domestic
or international law, rule, regulation (other than traffic violations or similar
minor offenses) or final cease and desist order, or any sexual or other
harassment of others;   provided however, that with respect to reasons i), and 
iii) above, no Termination for Cause shall be deemed to have occurred if you
have not been provided with written notice of the factual basis for the alleged
failure to perform or incompetence and a sixty (60) day period to take
corrective action. If the actions (or failure to act) constitute the alleged
grounds are not cured to the reasonable satisfaction of the CEO and Board of
Directors within the 60-day period, the Employee’s employment shall be
terminated. In determining incompetence, the act or omissions shall be measured
against standards generally prevailing in the industry. A termination of your
employment by the Company for any other reason than those stated in i) through
vi) above, or under any other circumstances than those stated in this paragraph,
shall be a “Termination Without Cause.”

(c)   Death.   Employee’s employment shall terminate effective on the date of
death of Employee. Any obligation of the Company to Employee not discharged or
dischargeable prior to Employee’s death, however, will be discharged thereafter
in accordance with this Agreement.

(d)   Disability.   This Agreement shall terminate upon the total disability of
the Employee. Employee’s total or partial disability shall not extend the term
of this Agreement.

(e)   Termination Without Cause.    The Company may terminate the Employee’s
employment at any time, without cause or reason. A termination of employment by
the Company for any other reason than those stated in 7(b) i) through vi) above,
shall be a “Termination Without Cause.”

2


--------------------------------------------------------------------------------


8. Severance Benefits. You shall be entitled to receive severance benefits upon
termination or resignation of employment only as set forth in this Section 8:

Termination for Cause/Resignation Without Good Reason.   In the event of a
Termination for Cause or Resignation Without Good Reason, then you shall not be
entitled to receive payment of any severance benefits. You will receive
payment(s) for all salary and unpaid Paid Time Off accrued as of the date of
termination of your employment and your benefits will be continued under the
Company’s then existing benefit plans and policies in accordance with such plans
and policies in effect on the date of termination and in accordance with
applicable law.

Termination Without Cause.   In the event of a Termination Without Cause you
will be entitled to receive payment, within thirty (30) days of the date on
which your employment terminates, of severance benefits equal to a lump sum
payment equivalent to 12 months Base Salary less appropriate required
deductions. Health and life insurance benefits with the same coverage provided
to you prior to termination of your employment and in all other respects
significantly comparable to those in place immediately prior to such termination
will be provided at the Company’s cost over the 12 month period immediately
following the termination (the “Severance Period”).

Resignation with Cause.   In the event of a Resignation with Cause, then you
will be entitled to receive payment, within thirty (30) days of the date on
which your employment terminates, of severance benefits equal to a lump sum
payment equivalent to 12 months Base Salary less appropriate required
deductions. Health and life insurance benefits with the same coverage provided
to you prior to termination of your employment and in all other respects
significantly comparable to those in place immediately prior to such termination
will be provided at the Company’s cost over the 12 month period immediately
following the termination (the “Severance Period”).

Termination by Reason of Death or Disability.   In the event that your
employment with the Company terminates as a result of your death or Disability
(as defined above), you or your estate or legal representative will receive all
salary and unpaid Paid Time Off accrued as of the date of your death or
Disability, all severance benefits payable under Section 8 “Termination Without
Cause” above and any other benefits payable under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of death or Disability and in accordance with applicable law. For
purposes of this Agreement, disability coverage and definition will be in
compliance with the then current Company insured plans.

9. Non-Disclosure and Intellectual Property Agreement

Employee and the Company have entered into the Non-Disclosure and Intellectual
Property Agreement, a copy of which is attached to this Agreement as Exhibit A.

10. Stock Options

Employee will be eligible to receive stock options annually in accordance with
the current guidelines of the Company.

11. Change of Control Benefits

In the event there is a change of control at TriQuint (defined as any change in
ownership of more than 50% of the common stock or sale of more than 50% of the
net assets), Employee will be paid one year’s base pay as a lump sum. If the
Employee is paid this lump sum payment, he will not be eligible for additional
subsequent severance payments. In addition, the stock options granted to
Employee on July 19, 2001, will become fully vested on the date the change in
control is consummated. In the event TriQuint merges with another company, below
a 50% ownership change, but above a 30% ownership change, and

3


--------------------------------------------------------------------------------


Employee is not retained as the CFO of the surviving entity for a period of not
less than one (1) year, then the change of control benefits shall apply. This
Change of Control Benefits paragraph of this Agreement shall survive the term of
this Agreement.

12. Title, Office and Administrative Support

Employee’s title shall be as noted above, and he will be provided with
appropriate VP level office space and administrative support.

13. Binding Effect

This Agreement shall be binding on TriQuint and its successors and assigns. This
Agreement shall inure to the benefit of the Employee and his executor,
administrator, heirs and personal representatives.

14. Applicable Law and Venue

This Agreement shall be interpreted, construed and governed by the laws of the
State of Oregon, without regard to its conflicts of the laws. The venue for any
action arising out of or in connections with this Agreement shall be in Oregon.

15. No Mitigation

Employee shall not be requited to mitigate damages by seeking other employment
or otherwise, nor shall the amount of any damages be reduced by any compensation
earned after termination of employment.

16. Attorney’s Fees

In the event that any litigation or controversy arises out of or in connection
with this Agreement, the prevailing party in such litigation or controversy
shall be entitle to recover from the other party all reasonable attorneys’ fees,
expenses and suit costs, including those associated with any appellate or
post-judgement proceedings.

17. Severability.

If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The paragraph headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define, or limit the extent or intent of the Agreement or of any part hereof.

18. Other Agreements

This Agreement supercedes the letter agreement dated July 12, 2001, and the
employment agreement dated May 15, 2001, and the employment agreement dated
November 20, 2002 and represents the entire agreement between the parties, other
than the agreement attached as Exhibit A, and the stock option agreements in
force between Employee and Company.

19. Dispute Resolution Process.

(a)   Election of Remedies.   All disputes arising out of this Agreement,
including those relating to the meaning or effect of any of its provisions, and
all disputes arising out any aspect of the employment relationship, including
Employee’s rights under any federal, state (excluding workers compensation) or
local employment and/or labor law or regulation, shall be exclusively resolved
in a final and binding

4


--------------------------------------------------------------------------------


manner through arbitration as set forth in this Section 20. Employee and the
Company therefore expressly waive the right to litigate any such disputes in any
other forum, administrative or judicial, and expressly waive the right to trial
by jury.

(b)   By Employee.   Employee shall have the discretion to invoke arbitration
under Section 20 and upon so doing, Employee shall be barred from pursuing the
same dispute in any other contractual or statutory forum, regardless of whether
Employee elects to exhaust the chosen procedure.

(c)   By the Company.   The Company shall have the discretion to invoke final
and binding arbitration as set forth in this Section 20 when it believes
Employee has violated any of the terms and conditions of this Agreement or
Employee has asserted any violation of this Agreement by the Company, and shall
be required to do so in any dispute in which claims monetary damages from
Employee. However, this shall not prevent the Company from taking any form of
disciplinary action against Employee, but Employee shall then have the right to
challenge such action under the procedures established in this Section 20.

(d)   Injunctive or Other Equitable Relief.   Nothing in this Section 20 shall
prevent Employee or the Company from seeking injunctive relief against the other
in circumstances allowed by law and/or authorized by any of the terms and
conditions of this Agreement.

(e)   Initiation of Process.    In the event either party claims any violation
of this Agreement, the party must notify the other party in writing within
thirty (30) calendar days of the occurrence or the date the occurrence should
reasonably have become known. In the event either party claims any violation of
any applicable statutory right, the party must notify the other party in writing
within six (6) calendar months of the occurrence or the date the occurrence
should reasonably have become known. The notice shall describe the alleged
violation and identify any relevant provisions of this Agreement, the proposed
remedy and, if from Employee, the desired dispute resolution process.

(f)   Mediation.    Upon notification that a dispute exists, either party shall
then have thirty (30) calendar days in which to notify the other that the matter
will be referred to mediation (which shall not be adversarial in nature). The
parties (or their representatives) shall immediately attempt to agree upon a
mediator, and shall have the right to have representatives, including counsel,
present at mediation.

If a party does not exercise its right to require mediation within the thirty
(30) days or the parties are unable to select a mediator or reach agreement in
mediation then, within fifteen (15) calendar days thereafter, either party may
invoke arbitration or the alleged violation(s) shall be deemed waived for all
purposes.

Each party will bear its own costs and attorneys fees in any mediation, and the
mediation fee and any related costs shall be the responsibility of the party
demanding mediation.

(g)   Arbitration.   Except as expressly modified by this Section 20 (g),
arbitration shall follow the procedures established in the Employment Dispute
Resolution Rules of the American Arbitration Association or its successor.

(h)   Selection of Arbitrator.   In any such dispute and request for
arbitration, the moving party shall submit a request to the American Arbitration
Association for a list of seven National Academy arbitrators maintaining their
primary residence in Washington or Oregon. Upon receiving the list, the parties
shall alternately strike one name each, with Employee striking first, until one
name remains on the list.

(i)   Conduct of Arbitration Hearing.   Except as expressly modified by this
Section 20 (i), the arbitrator shall follow the procedures established in the
Employment Dispute Resolution Rules of the American Arbitration Association and
the National Academy of Arbitrators Code of Professional Responsibility. Either
party may require that a professional reporter prepare an official record of the
proceedings.

5


--------------------------------------------------------------------------------


(j)   Damages.   An arbitrator selected to hear a dispute shall be authorized to
determine and award such damages as either party could have received in an
appropriate action in the Oregon or federal courts under Oregon and/or federal
law, and the same shall be true of prevailing party reasonable attorneys fees
and costs incurred in the litigation, excluding any attorneys fees or costs
incurred in connection with any mediation.

(k)   Arbitration Decision and Award.   The decision of the arbitrator shall be
in writing, shall state findings of fact and conclusions of law, and shall be
signed by the arbitrator and served on both parties.

(l)   Costs of Arbitration.   Except as otherwise provided in Section 20(l),
each party will bear its own costs and attorneys’ fees in any arbitration
proceeding and one-half of the arbitrators and any separate arbitration and/or
reporting fees.

(m)   Severability and Reformation.   Employee and the Company acknowledge that
the law is evolving as it relates to final and binding arbitration of disputes
arising out of employment relationships, and particularly disputes arising under
federal and state laws, and therefore all of the provisions of this Section 20
shall be subject to Section 18 of this Agreement.

This letter agreement may be modified or amended only by a written agreement,
signed by the Company and by you.

Signed:

 

 

 

Signed:

 

 

/s/ Ralph Quinsey

 

November 24, 2003

 

/s/ Raymond A. Link

 

November 24, 2003

Ralph Quinsey

 

Date

 

Raymond A. Link

 

Date

President and Chief Executive Officer

 

 

 

 

 

6


--------------------------------------------------------------------------------